

115 S1953 RS: Tribal Law and Order Reauthorization and Amendments Act of 2018
U.S. Senate
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 732115th CONGRESS2d SessionS. 1953[Report No. 115–433]IN THE SENATE OF THE UNITED STATESMr. Hoeven (for himself, Mr. McCain, Mr. Barrasso, Ms. Murkowski, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsDecember 13, 2018Reported by Mr. Hoeven, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Tribal Law and Order Act of 2010 and the Indian Law Enforcement Reform Act to provide
			 for advancements in public safety services to Indian communities, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Tribal Law and Order Reauthorization and Amendments Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.TITLE I—Tribal law and orderSec. 101. Bureau of Indian Affairs law enforcement.Sec. 102. Integration and coordination of programs.Sec. 103. Data sharing with Indian tribes.Sec. 104. Judicial administration in Indian country.Sec. 105. Federal notice.Sec. 106. Detention facilities.Sec. 107. Reauthorization for tribal courts training.Sec. 108. Amendments to the Indian Civil Rights Act.Sec. 109. Public defenders.Sec. 110. Offenses in Indian country: trespass on Indian land.Sec. 111. Resources for public safety in Indian communities; drug trafficking prevention.Sec. 112. Substance abuse prevention tribal action plans.Sec. 113. Office of Justice Services spending report.TITLE II—Improving justice for Indian youthSec. 201. Federal jurisdiction over Indian juveniles.Sec. 202. Reauthorization of tribal youth programs.Sec. 203. Assistance for Indian tribes relating to juvenile crime.Sec. 204. Coordinating Council on Juvenile Justice and Delinquency Prevention.Sec. 205. Grants for delinquency prevention programs. 2.FindingsCongress finds that—
 (1)the Tribal Law and Order Act of 2010 (25 U.S.C. 2801 note; Public Law 111–211) was enacted to enhance law enforcement services, encourage interagency cooperation, and improve Federal accountability for public safety in Indian communities;
 (2)in 2013, the Bureau of Indian Affairs reported increases in property crimes and violent crimes in Indian country;
 (3)according to the Department of Justice, in 2014, 34 percent of the total Indian country criminal matters submitted for prosecution were declined, a percentage that has not decreased significantly since the date of enactment of the Tribal Law and Order Act of 2010 (25 U.S.C. 2801 note; Public Law 111–211) and has remained fairly steady;
 (4)drug and alcohol abuse is a key contributing factor to violence and crime in Indian communities; (5)substance abuse prevention and treatment, including detention-based treatment, are critical to reducing the rates of recidivism in Indian communities;
 (6)during the period beginning in 2010 and ending on the date of enactment of this Act, the number of law enforcement officers working on public safety in Indian country has slightly increased, but according to the Bureau of Indian Affairs, only approximately 43 percent of the total need for those officers is currently being met;
 (7)for a period of more than 40 years prior to the date of enactment of this Act, the Shadow Wolves, a special unit of tactical officers of the U.S. Immigration and Customs Enforcement, have been deployed throughout the Tohono O'odham Nation reservation in Arizona and have been operating in an area—
 (A)of more than 5,000 square miles of vast, desert, tribal land in the Southwest, 75 square miles of which is an area located along the United States border with Mexico;
 (B)in which approximately 28,000 Indians reside; and (C)that has been targeted by criminal organizations for use as a major corridor to deliver contraband from Mexico to locations throughout the United States, including other Indian reservations;
 (8)many Bureau of Indian Affairs and tribal detention facilities continue to operate in overcrowded conditions;
 (9)tribes continue to encounter barriers to accessing and entering information into national crime information databases for criminal and civil purposes and additional options are needed to ensure Indian tribes can fully participate in the 2-way sharing of criminal justice information so that all tribal justice and public safety agencies have access to the data needed to keep their communities safe;
 (10)American Indian and Alaska Native juveniles are overrepresented in Federal and State juvenile justice systems;
 (11)there is a lack of training (including trauma-informed training and practices), collaboration, communication, and cooperation among government agencies regarding juvenile justice for Indian youth;
 (12)tribal youth in the Federal justice system— (A)may spend more time in secure confinement than youth in State justice systems, sometimes by several years; and
 (B)may be placed in facilities located far away from the communities and families of the tribal youth; and
 (13)appropriate services for tribal youth in the Federal and tribal justice systems are unavailable. ITribal law and order 101.Bureau of Indian Affairs law enforcement (a)Spending reportSection 3(c) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(c)) is amended—
 (1)by striking paragraph (13); (2)by redesignating paragraphs (14) through (18) as paragraphs (13) through (17), respectively; and
 (3)in subparagraph (C) of paragraph (15) (as redesignated)— (A)by inserting (for which any tribal information may be summarized by State) after a list; and
 (B)by striking and public safety and emergency communications and technology needs and inserting public safety and emergency communications and technology needs, and other administrative and supporting needs of program operations, including information technology and other equipment, travel, and training.
 (b)Enforcement of reporting requirementsSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) is amended by adding at the end the following:
					
						(g)Enforcement of reporting requirements
 (1)In generalSubject to paragraph (2), on the failure of the Director of the Office of Justice Services to submit a report in accordance with paragraph (15) or (16) of subsection (c), the Secretary shall withhold funding for the Office of the Assistant Secretary for Indian Affairs used for the administration of services, including functional expenses such as overtime, personnel salaries, and associated benefits or related tasks that directly affect those functions, to the extent that the withholding does not adversely impact the capacity of the Secretary to provide law enforcement services in Indian communities in accordance with this Act.
 (2)RestorationThe Secretary shall restore funding withheld in accordance with paragraph (1) on submission of the applicable report in accordance with paragraph (15) or (16) of subsection (c)..
 (c)Allowance for rentals of quarters and facilitiesSection 8 of the Indian Law Enforcement Reform Act (25 U.S.C. 2807) is amended— (1)by striking the section heading and designation and all that follows through Notwithstanding the limitation and inserting the following:
						
							8.Allowances
 (a)UniformsNotwithstanding the limitation; and (2)by adding at the end the following:
						
 (b)Rentals for quarters and facilitiesNotwithstanding section 5911 of title 5, United States Code, the Secretary, on recommendation of the Director of the Office of Justice Services, shall establish applicable rental rates for quarters and facilities for employees of the Office of Justice Services..
 (d)Law enforcement and judicial trainingSection 4218(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2451(b)) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
 (e)Public safety and community policing grantsSection 1701(j) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(j)) is amended—
 (1)in paragraph (1), by striking any fiscal year and inserting each fiscal year; and (2)in paragraph (4), by striking 2011 through 2015 and inserting 2018 through 2022.
					102.Integration and coordination of programs
				(a)In general
 (1)ConsultationNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior, the Secretary of Health and Human Services, and the Attorney General shall consult with Indian tribes regarding—
 (A)the feasibility and effectiveness of the establishment of base funding for, and the integration and consolidation of, Federal law enforcement, public safety, and substance abuse and mental health programs for which Indian tribes are eligible, for the purposes of coordinating the programs, reducing administrative costs, and improving services for Indian tribes, individual Indians, and Indian communities;
 (B)the use of a single application and reporting system for the consolidated approach described in subparagraph (A);
 (C)the application of chapter 75 of title 31, United States Code (commonly known as the “Single Audit Act”) to the consolidated approach described in subparagraph (A);
 (D)the methodology for interagency transfer of funds for the consolidated approach described in subparagraph (A);
 (E)the method for Federal oversight for the consolidated approach described in subparagraph (A); and
 (F)any legal or administrative barriers to the implementation of the consolidated approach described in subparagraph (A).
 (2)ResponsibilitiesAs part of the consultation described in paragraph (1), each applicable unit of the Department of the Interior, the Department of Health and Human Services, and the Department of Justice shall identify—
 (A)each program under the jurisdiction of that unit for which an Indian tribe may be eligible; and
 (B)the regulations governing each program described in subparagraph (A).
 (3)Submission of planNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior, the Secretary of Health and Human Services, and the Attorney General shall jointly submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, and the Committee on the Judiciary of the House of Representatives a plan that includes—
 (A)the findings of the consultation described in paragraph (1); (B)the programs identified in accordance with paragraph (2); and
 (C)any legal or administrative barriers to the implementation of the consolidated approach described in paragraph (1)(A).
 (b)Program evaluationNot later than 18 months after the date of enactment of this Act, the Attorney General shall conduct an evaluation of and submit to Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report on—
 (1)law enforcement grants and other resources made available to State, local, and tribal governments under current requirements encouraging intergovernmental cooperation;
 (2)benefits of, barriers to, and the need for intergovernmental cooperation between State, local, and tribal governments; and
 (3)recommendations for incentivizing intergovernmental cooperation, including any legislation or regulations needed to achieve those incentives.
					(c)Interagency coordination and cooperation
					(1)Memorandum of agreement
 (A)In generalNot later than 18 months after the date of enactment of this Act, the Attorney General, acting through the Bureau of Prisons, the Secretary of the Interior, acting through the Office of Justice Services, Bureau of Indian Affairs, and the Secretary of Health and Human Services shall enter into a Memorandum of Agreement to cooperate, confer, transfer funds, share resources and, as permitted by law, information on matters relating to the detention of Indian inmates, the reduction of recidivism (including through substance abuse treatment and mental and health care services), and the lease or loan of facilities, technical assistance, training, and equipment.
 (B)Strategies and best practicesNot later than 2 years after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, and the Secretary of Health and Human Services shall enter into a Memorandum of Agreement to develop, share, and implement effective strategies, best practices, and resources, and transfer funds, to improve the re-entry of Indian inmates into Indian communities after incarceration.
 (2)RequirementsNot later than 1 year after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, and the Secretary of Health and Human Services shall—
 (A)consult with and solicit comments from entities as described in section 4205(c) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411(c)); and
 (B)submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report regarding any legal or regulatory impediments to carrying out subparagraphs (A) and (B) of paragraph (1).
 (3)ReportNot later than 4 years after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, and the Secretary of Health and Human Services shall submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report regarding the implementation of the Memoranda of Agreement under subparagraphs (A) and (B) of paragraph (1).
					103.Data sharing with Indian tribes
 (a)Information sharing with Indian tribesSection 534(d) of title 28, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)in the matter preceding subparagraph (A) (as so redesignated), by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (3)by adding at the end the following:  (2)Tribal access programOut of any funds available and not otherwise obligated, the Attorney General shall establish and carry out a tribal access program to enhance the ability of tribal governments to access, enter information into, and obtain information from, Federal criminal information databases as authorized under this section.
 (3)Information sharingAny report issued as a result of the analysis of information entered into Federal criminal information databases or obtained from Federal criminal databases, including for the purpose of conducting background checks, shall be shared with Indian tribes of jurisdiction..
 (b)Access to national criminal information databasesSection 233(b) of the Tribal Law and Order Act of 2010 (28 U.S.C. 534 note; Public Law 111–211) is amended by striking paragraph (1) and inserting the following:
					
 (1)In generalThe Attorney General shall ensure that— (A)tribal law enforcement officials that meet applicable Federal or State requirements be permitted access to national crime information databases;
 (B)technical assistance and training to Bureau of Indian Affairs and tribal law enforcement officials is provided to gain access and input authority to use the National Criminal Information Center and other national crime information databases pursuant to section 534 of title 28, United States Code; and
 (C)the Federal Bureau of Investigation coordinates with the Office of Justice Services, Bureau of Indian Affairs, to ensure Indian tribal law enforcement agencies are assigned appropriate credentials or ORI numbers for uniform crime reporting purposes..
 (c)Bureau of Justice statisticsSection 302(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3732(d)) is amended—
 (1)by striking the subsection designation and all that follows through To ensure in paragraph (1) and inserting the following:  (d)Justice statistical collection, analysis, and dissemination (1)In generalTo ensure; 
 (2)in paragraph (1)— (A)in subparagraph (E), by striking and at the end;
 (B)in subparagraph (F), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (G)confer and cooperate with the Bureau of Indian Affairs as needed to carry out the purposes of this part, including by entering into cooperative resource and data sharing agreements in conformity with all laws and regulations applicable to the disclosure and use of data.; and
 (3)in paragraph (2)— (A)by striking The Director and inserting the following:
							
 (A)In generalThe Director; and (B)by adding at the end the following:
							
 (B)Information sharing requirementAnalysis of the information collected under subparagraph (A) shall be shared with the Indian tribe that provided the information that was collected..
 (d)Reports to tribesSection 10(b) of the Indian Law Enforcement Reform Act (25 U.S.C. 2809(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; and
 (B)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (3)in the matter preceding subparagraph (A) (as so redesignated), by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (4)by adding at the end the following:  (2)ConsultationNot later than 1 year after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2018, the Attorney General shall consult with Indian tribes, including appropriate tribal justice officials, regarding—
 (A)the annual reports described in paragraph (1) to improve the data collected, the information reported, and the reporting system; and
 (B)improvements to the processes for the satisfaction of the requirements for coordination described in paragraphs (1) and (3) of subsection (a), or to the reporting requirements under paragraph (1).
								(3)Enforcement of reporting requirements
 (A)In generalSubject to subparagraph (B), on the failure of the Attorney General to submit a report in accordance with paragraph (1), the Attorney General shall withhold funding for the Director of the Federal Bureau of Investigation and the Director of the Executive Office for United States Attorneys used for the administration of services, including functional expenses such as overtime, personnel salaries, and associated benefits or related tasks that directly affect those functions, to the extent that the withholding does not adversely impact the capacity of the Attorney General to provide law enforcement, investigation, or prosecution services.
 (B)RestorationThe Attorney General shall restore funding withheld in accordance with subparagraph (A) on submission of the applicable report in accordance with paragraph (1)..
					104.Judicial administration in Indian country
 (a)Bureau of prisons tribal prisoner programSection 234(c) of the Tribal Law and Order Act of 2010 (25 U.S.C. 1302 note; Public Law 111–211) is amended—
 (1)in paragraph (5), by striking 3 years after the date of establishment of the pilot program and inserting 5 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2018; (2)by redesignating paragraph (6) as paragraph (7);
 (3)by inserting after paragraph (5) the following:  (6)ConsultationNot later than 1 year after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2018, the Director of the Bureau of Prisons and the Director of the Office of Justice Services of the Bureau of Indian Affairs shall coordinate and consult with Indian tribes to develop improvements in implementing the pilot program, including intergovernmental communication, training, processes, and other subject matters as appropriate.; and
 (4)in paragraph (7) (as redesignated), by striking paragraph shall expire on the date that is 4 years after the date on which the program is established and inserting subsection shall expire on the date that is 7 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2018.
 (b)Consultation for juvenile justice reformSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) (as amended by section 101(b)) is amended by adding at the end the following:
					
 (h)Consultation for juvenile justice reformNot later than 1 year after date of enactment of this subsection, the Director of the Bureau of Indian Affairs, the Director of the Bureau of Prisons, the Director of the Indian Health Service, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, and the Administrator of the Substance Abuse and Mental Health Services Administration shall consult with Indian tribes regarding Indian juvenile justice and incarceration, including—
 (1)the potential for using Bureau of Indian Affairs or tribal juvenile facilities for the incarceration of Indian youth in the Federal system as alternative locations closer to the communities of the Indian youth;
 (2)improving community-based options for the services needed and available for Indian youth in Federal incarceration;
 (3)barriers to the use of— (A)alternatives to incarceration; or
 (B)cross-agency services for Indian youth in incarceration; and (4)the application of the Federal sentencing guidelines to Indian youth..
 105.Federal noticeSection 10 of the Indian Law Enforcement Reform Act (25 U.S.C. 2809) is amended by adding at the end the following:
				
 (d)Federal noticeOn conviction in any district court of the United States of an enrolled member of a federally recognized Indian tribe, the Office of the United States Attorney for the district in which the member was convicted shall provide to the appropriate tribal justice official notice of the conviction and any other pertinent information..
			106.Detention facilities
 (a)Indian Law Enforcement Reform ActSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) (as amended by section 104(b)) is amended by adding at the end the following:
					
 (i)Alternatives to detentionIn carrying out the responsibilities of the Secretary under this Act or title II of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1301 et seq.), the Secretary shall authorize an Indian tribe carrying out a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.), on request of the Indian tribe, to use any available detention funding from the contract or compact for such appropriate alternatives to detention to which the Indian tribe and Secretary, acting through the Director of the Office of Justice Services, mutually agree..
 (b)Indian Tribal Justice ActSection 103 of the Indian Tribal Justice Act (25 U.S.C. 3613) is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)Alternatives to detentionIn carrying out the responsibilities of the Secretary under this Act or title II of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1301 et seq.), the Secretary shall authorize an Indian tribe carrying out a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.), on request of the Indian tribe, to use any available detention funding from the contract or compact for such appropriate alternatives to detention to which the Indian tribe and Secretary, acting through the Director of the Office of Justice Services, mutually agree..
 (c)Juvenile detention centersSection 4220(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2453(b)) is amended by striking 2011 through 2015 each place it appears and inserting 2018 through 2022.
 (d)Payments for incarceration on tribal landSection 20109(a) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12109) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
				107.Reauthorization for tribal courts training
 (a)Tribal justice systemsSection 201 of the Indian Tribal Justice Act (25 U.S.C. 3621) is amended by striking 2011 through 2015 each place it appears and inserting 2018 through 2022. (b)Technical and legal assistance (1)Authorization of appropriationsSection 107 of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3666) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
 (2)GrantsSection 201(d) of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3681(d)) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
					108.Amendments to the Indian Civil Rights Act
 (a)Constitutional rightsSection 202(a)(10) of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1302(a)(10)) is amended by inserting for 180 days or more after punishable by imprisonment. (b)Rights of defendantsSection 204(d)(3) of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1304(d)(3)) is amended in the matter preceding subparagraph (A), by striking the right and inserting if a term of imprisonment of 180 days or more may be imposed, the right.
 109.Public defendersThe Indian Law Enforcement Reform Act is amended by inserting after section 13 (25 U.S.C. 2810) the following:
				
					13A.Tribal liaisons
						(a)Appointment
 (1)In generalThe Federal Public Defender for each district that includes Indian country shall appoint not less than 1 assistant Federal Public Defender to serve as a tribal liaison for the district.
 (2)Sense of CongressIt is the sense of Congress that in appointing tribal liaisons under paragraph (1), the Federal Public Defender should consult with tribal justice officials from each Indian tribe that would be affected by the appointment.
							(b)Duties
 (1)In generalThe duties of a tribal liaison shall include the following: (A)Developing working relationships and maintaining communication with tribal leaders and tribal community, including the interchange and understanding of cultural issues that may impact the effective assistance of counsel.
 (B)Providing technical assistance and training regarding criminal defense techniques and strategies, forensics, and reentry programs and strategies for responding to crimes occurring in Indian country.
 (2)Sense of CongressIt is the sense of Congress that— (A)in evaluating the performance of tribal liaisons, and as part of the staffing formulas for Federal Defenders, the Administrative Office of the United States Courts should take into consideration the multiple duties of tribal liaisons described in paragraph (1); and
 (B)the Director of the Administrative Office of the United States Courts and the Attorney General should work together to ensure that each district that includes Indian country has sufficient resources to provide adequate representation..
 110.Offenses in Indian country: trespass on Indian landSection 1165 of title 18, United States Code, is amended— (1)in the section heading, by striking Hunting, trapping, or fishing and inserting Criminal trespass;
 (2)by inserting (referred to in this section as tribal land) after for Indian use; (3)by striking Whoever, without lawful authority and inserting the following:
					
 (a)Hunting, trapping, or fishing on Indian landWhoever, without lawful authority; and (4)by adding at the end the following:
					
						(b)Violation of tribal exclusion order
 (1)Definition of exclusion orderIn this subsection, the term exclusion order means an order issued in a proceeding by a court of an Indian tribe that temporarily or permanently excludes a person from tribal land because of a conviction under the criminal laws of the tribal government—
 (A)for a violent crime (as defined under applicable tribal law); or
 (B)for the sale or distribution of controlled substances. (2)Violation describedIt shall be unlawful for any person to knowingly violate the terms of an exclusion order that was issued by a court of an Indian tribe in accordance with paragraph (4).
 (3)PenaltyAny person who violates paragraph (2) shall be fined up to $5,000 or imprisoned for up to 1 year, or both.
 (4)RequirementsThe violation described in paragraph (2) applies only to an exclusion order— (A)for which—
 (i)the respondent was served with, or had actual notice of, the underlying complaint; and (ii)the underlying complaint included—
 (I)a plain statement of facts that, if true, would provide the basis for the issuance of an exclusion order against the respondent;
 (II)the date, time, and place for a hearing on the complaint; and (III)a statement informing the respondent that if the respondent fails to appear at the hearing on the complaint, an order may issue, the violation of which may result in—
 (aa)criminal prosecution under Federal law; and (bb)the imposition of a fine or imprisonment, or both;
 (B)for which a hearing on the underlying complaint sufficient to protect the right of the respondent to due process was held on the record, at which the respondent was provided an opportunity to be heard and present testimony of witnesses and other evidence as to why the order should not issue;
 (C)that— (i)temporarily or permanently excludes the respondent from tribal land under the jurisdiction of the applicable Indian tribe; and
 (ii)includes a statement that a violation of the order may result in— (I)criminal prosecution under Federal law; and
 (II)the imposition of a fine or imprisonment, or both; and (D)with which the respondent was served or of which the respondent had actual notice..
				111.Resources for public safety in Indian communities; drug trafficking prevention
				(a)Shadow wolves
 (1)In generalThere is established within the Bureau of Immigration and Customs Enforcement of the Department of Homeland Security a division to be known as the Shadow Wolves Division.
 (2)DutiesThe Shadow Wolves Division shall— (A)carry out such duties as are assigned by the Director of the Bureau of Immigration and Customs Enforcement; and
 (B)in carrying out those duties, coordinate with the Bureau of Indian Affairs and other applicable Federal agencies and State and tribal governments.
 (b)Reauthorization of funding To combat illegal narcotics traffickingSection 4216 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2442) is amended by striking 2011 through 2015 each place it appears and inserting 2018 through 2022.
 (c)Maintenance of Certain Indian Reservation RoadsThe Commissioner of U.S. Customs and Border Protection may transfer funds to the Director of the Bureau of Indian Affairs to maintain or repair roads under the jurisdiction of the Director, on the condition that the Commissioner and the Director mutually agree that the primary user of the subject road is U.S. Customs and Border Protection.
				112.Substance abuse prevention tribal action plans
 (a)Inter-Departmental memorandum of agreementSection 4205(a) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411(a)) is amended—
 (1)in the matter preceding paragraph (1), by inserting the Secretary of Agriculture, the Secretary of Housing and Urban Development, after the Attorney General,; (2)in paragraph (2)(A), by inserting the Department of Agriculture, the Department of Housing and Urban Development, after Services Administration,;
 (3)in paragraph (5), by inserting the Department of Agriculture, the Department of Housing and Urban Development, after Services Administration,; and (4)in paragraph (7) by inserting the Secretary of Agriculture, the Secretary of Housing and Urban Development, after the Attorney General,.
 (b)Reauthorization of tribal action plans fundsSection 4206(d)(2) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412(d)(2)) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
 (c)Grants for training, education, and prevention programsSection 4206(f)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412(f)(3)) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
 113.Office of Justice Services spending reportSection 3(c)(16)(C) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(c)(16)(C)) is amended by inserting health care, behavioral health, and tele-health needs at tribal jails, after court facilities,.
 114.Trafficking Victims ProtectionSection 107(f)(3) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(f)(3)) is amended by adding at the end the following:
				
 (C)ReportFor each grant awarded under this subsection and for each pilot program authorized or implemented under this section, the Secretary of Health and Human Services and the Attorney General, in consultation with the Secretary of Labor, shall submit to Congress a report that lists—
 (i)the total number of entities that received a grant under this subsection that directly serve or are Indian tribal governments or tribal organizations; and
 (ii)the total number of health care providers and other related providers that participated in training supported by the pilot program who are employees of the Indian Health Service..
			115.Reporting on Indian victims of trafficking
 (a)In generalThe Director of the Office on Violence Against Women, the Director of the Office for Victims of Crime, and the Administrator of the Office of Juvenile Justice and Delinquency Prevention shall each require each grantee to report—
 (1)the number of human trafficking victims served with grant funding; and
 (2)as appropriate, whether the victims were members of an Indian tribe. (b)ReportNot later than January 1 of each year, the Attorney General shall submit to Congress a report on the data collected in accordance with subsection (a).
				IIImproving justice for Indian youth
 201.Federal jurisdiction over Indian juvenilesSection 5032 of title 18, United States Code, is amended— (1)in the first undesignated paragraph—
 (A)in paragraph (1), by inserting or Indian tribe after court of a State; and (B)in paragraph (2), by inserting or Indian tribe after the State;
 (2)in the second undesignated paragraph— (A)in the first sentence, by inserting or Indian tribe after such State; and
 (B)by adding at the end the following: In this section, the term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130).;
 (3)in the third undesignated paragraph, in the first sentence, by inserting or Indian tribe after State; and (4)in the fourth undesignated paragraph, in the first sentence—
 (A)by inserting or Indian tribal after State; and (B)by inserting , or of a representative of an Indian tribe of which the juvenile is a member, after counsel.
					202.Reauthorization of tribal youth programs
 (a)Summer youth programsSection 4212(a)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2432(a)(3)) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
 (b)Emergency sheltersSection 4213(e) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2433(e)) is amended, in paragraphs (1) and (2), by striking 2011 through 2015 each place it appears and inserting 2018 through 2022.
 203.Assistance for Indian tribes relating to juvenile crimeThe Indian Law Enforcement Reform Act (25 U.S.C. 2801 et seq.) is amended by adding at the end the following:
				
					18.Assistance for Indian tribes relating to juvenile crime
 (a)ActivitiesNot later than one year after the date of enactment of this section, the Secretary shall coordinate with the Attorney General and the Administrator of the Office of Juvenile Justice and Delinquency Prevention within the Department of Justice (referred to in this section as the Administrator)—
 (1)to assist Indian tribal governments in addressing juvenile offenses and crime through technical assistance, research, training, evaluation, and the dissemination of information on effective, evidence-based, and promising programs and practices for combating juvenile delinquency;
 (2)to conduct consultation, not less frequently than biannually, with Indian tribes regarding— (A)strengthening the government-to-government relationship between the Federal Government and Indian tribes relating to juvenile justice issues;
 (B)improving juvenile delinquency programs, services, and activities affecting Indian youth and Indian tribes;
 (C)improving coordination among Federal departments and agencies to reduce juvenile offenses, delinquency, and recidivism;
 (D)the means by which traditional or cultural tribal programs may serve or be developed as promising or evidence-based programs;
 (E)a process and means of submitting to the Attorney General and the Secretary an analysis and evaluation of the effectiveness of the programs and activities carried out for juvenile justice systems in which Indian youth are involved, including a survey of tribal needs; and
 (F)any other matters relating to improving juvenile justice for Indian youth; (3)to develop a means for collecting data on the number of offenses committed by Indian youth in Federal, State, and tribal jurisdictions, including information regarding the tribal affiliation or membership of the youth;
 (4)to develop a process for informing Indian tribal governments when a juvenile member of that Indian tribe comes in contact with the juvenile justice system of the Federal, State or other unit of local government and for facilitating intervention by, the provision of services by, or coordination with, such Indian tribe for any Indian juvenile member of that Indian tribe or other local Indian tribes;
 (5)to facilitate the incorporation of tribal cultural or traditional practices designed to reduce delinquency among Indian youth into Federal, State, or other unit of local government juvenile justice systems or programs;
 (6)to develop or incorporate in existing programs partnerships among State educational agencies, local educational agencies, and Bureau-funded schools (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)); and
 (7)to conduct research and evaluate— (A)the number of Indian juveniles who, prior to placement in the juvenile justice system, were under the care or custody of a State or tribal child welfare system and the number of Indian juveniles who are unable to return to their family after completing their disposition in the juvenile justice system and who remain wards of the State or Indian tribe;
 (B)the extent to which State and tribal juvenile justice systems and child welfare systems are coordinating systems and treatment for the juveniles referred to in subparagraph (A);
 (C)the types of post-placement services used; (D)the frequency of case plan reviews for juveniles referred to in subparagraph (A) and the extent to which these case plans identify and address permanency and placement barriers and treatment plans;
 (E)services, treatment, and aftercare placement of Indian juveniles who were under the care of the State or tribal child protection system before their placement in the juvenile justice system; and
 (F)the frequency, seriousness, and incidence of drug use by Indian youth in schools and tribal communities.
 (b)Consultation policyNot later than one year after the date of enactment of this section, the Attorney General and the Administrator shall issue a tribal consultation policy for the Office of Juvenile Justice and Delinquency Prevention to govern the consultation by the Office to be conducted under subsection (a).
 (c)ReportThe Administrator shall submit to the Committee on Indian Affairs of the Senate and the Committee on Education and the Workforce of the House of Representatives a report that summarizes the results of the consultation activities described in subsection (a)(2) and consultation policy described in subsection (b) and any recommendations of the Coordinating Council on Juvenile Justice and Delinquency Prevention regarding improving resource and service delivery to Indian tribal communities..
 204.Coordinating Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11116) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by inserting the Director of the Indian Health Service, after the Secretary of Health and Human Services,; and (ii)by striking Commissioner of Immigration and Naturalization and inserting Assistant Secretary for Immigration and Customs Enforcement, the Secretary of the Interior, the Assistant Secretary for Indian Affairs; and
 (B)in paragraph (2)(A), by striking United States and inserting Federal Government; and (2)in subsection (c)(1)—
 (A)in the first sentence, by inserting , tribal, after State; and (B)in the second sentence, by inserting tribal, before and local.
 205.Grants for delinquency prevention programsSection 504 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11313) is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking tribe and inserting tribes; and (2)in subsection (d)(4), by striking 2011 through 2015 and inserting 2018 through 2022.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Tribal Law and Order Reauthorization and Amendments Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.TITLE I—Tribal law and orderSec. 101. Bureau of Indian Affairs law enforcement.Sec. 102. Amendment to add EOD authority.Sec. 103. Persons involuntarily committed.Sec. 104. Tribal law enforcement Officers.Sec. 105. Oversight, coordination, and accountability.Sec. 106. Integration and coordination of programs.Sec. 107. Data sharing with Indian tribes.Sec. 108. Judicial administration in Indian country.Sec. 109. Federal notice.Sec. 110. Detention facilities.Sec. 111. Reauthorization for tribal courts training.Sec. 112. Public defenders.Sec. 113. Offenses in Indian country: trespass on Indian land.Sec. 114. Resources for public safety in Indian communities; drug trafficking prevention.Sec. 115. Substance abuse prevention tribal action plans.Sec. 116. Office of Justice Services spending report.Sec. 117. Trafficking Victims Protection.Sec. 118. Reporting on Indian victims of trafficking.TITLE II—Improving justice for Indian youthSec. 201. Federal jurisdiction over Indian juveniles.Sec. 202. Reauthorization of tribal youth programs.Sec. 203. Assistance for Indian tribes relating to juvenile crime.Sec. 204. Coordinating Council on Juvenile Justice and Delinquency Prevention.Sec. 205. Grants for delinquency prevention programs. 2.FindingsCongress finds that—
 (1)the Tribal Law and Order Act of 2010 (25 U.S.C. 2801 note; Public Law 111–211) was enacted to enhance law enforcement services, encourage interagency cooperation, and improve Federal accountability for public safety in Indian communities;
 (2)in 2013, the Bureau of Indian Affairs reported increases in property crimes and violent crimes in Indian country;
 (3)according to the Department of Justice, in 2014, 34 percent of the total Indian country criminal matters submitted for prosecution were declined, a percentage that has not decreased significantly since the date of enactment of the Tribal Law and Order Act of 2010 (25 U.S.C. 2801 note; Public Law 111–211) and has remained fairly steady;
 (4)drug and alcohol abuse is a key contributing factor to violence and crime in Indian communities; (5)substance abuse prevention and treatment, including detention-based treatment, are critical to reducing the rates of recidivism in Indian communities;
 (6)during the period beginning in 2010 and ending on the date of enactment of this Act, the number of law enforcement officers working on public safety in Indian country has slightly increased, but according to the Bureau of Indian Affairs, only approximately 43 percent of the total need for those officers is currently being met;
 (7)for a period of more than 40 years prior to the date of enactment of this Act, the Shadow Wolves, a special unit of tactical officers of the U.S. Immigration and Customs Enforcement, have been deployed throughout the Tohono O'odham Nation reservation in Arizona and have been operating in an area—
 (A)of more than 5,000 square miles of vast, desert, tribal land in the Southwest, 75 square miles of which is an area located along the United States border with Mexico;
 (B)in which approximately 28,000 Indians reside; and (C)that has been targeted by criminal organizations for use as a major corridor to deliver contraband from Mexico to locations throughout the United States, including other Indian reservations;
 (8)many Bureau of Indian Affairs and tribal detention facilities continue to operate in overcrowded conditions;
 (9)tribes continue to encounter barriers to accessing and entering information into national crime information databases for criminal and civil purposes and additional options are needed to ensure Indian tribes can fully participate in the 2-way sharing of criminal justice information so that all tribal justice and public safety agencies have access to the data needed to keep their communities safe;
 (10)American Indian and Alaska Native juveniles are overrepresented in Federal and State juvenile justice systems;
 (11)there is a lack of training (including trauma-informed training and practices), collaboration, communication, and cooperation among government agencies regarding juvenile justice for Indian youth;
 (12)tribal youth in the Federal justice system— (A)may spend more time in secure confinement than youth in State justice systems, sometimes by several years; and
 (B)may be placed in facilities located far away from the communities and families of the tribal youth; and
 (13)appropriate services for tribal youth in the Federal and tribal justice systems are unavailable. ITribal law and order 101.Bureau of Indian Affairs law enforcement (a)Spending reportSection 3(c) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(c)) is amended—
 (1)by striking paragraph (13); (2)by redesignating paragraphs (14) through (18) as paragraphs (13) through (17), respectively; and
 (3)in subparagraph (C) of paragraph (15) (as redesignated)— (A)by inserting (for which any tribal information may be summarized by State) after a list; and
 (B)by striking and public safety and emergency communications and technology needs and inserting public safety and emergency communications and technology needs, and other administrative and supporting needs of program operations, including information technology and other equipment, travel, and training.
 (b)Allowance for rentals of quarters and facilitiesSection 8 of the Indian Law Enforcement Reform Act (25 U.S.C. 2807) is amended— (1)by striking the section heading and designation and all that follows through Notwithstanding the limitation and inserting the following:
						
							8.Allowances
 (a)UniformsNotwithstanding the limitation; and (2)by adding at the end the following:
						
 (b)Rentals for quarters and facilitiesNotwithstanding section 5911 of title 5, United States Code, the Secretary, on recommendation of the Director of the Office of Justice Services, shall establish applicable rental rates for quarters and facilities for employees of the Office of Justice Services..
					(c)Background checks for tribal justice officials
 (1)In generalThe Office of Justice Services of the Bureau of Indian Affairs shall develop standards and deadlines for the provision of background checks to tribal law enforcement and corrections officials.
					(2)Timing
 (A)TimingIf a request for a background check is made by an Indian tribe that has contracted or entered into a compact for law enforcement or corrections services with the Bureau of Indian Affairs pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.), the Office of Justice Services shall complete the check not later than 60 days after the date of receipt of a completed background application package, containing all of the documentation and information requested by the Office of Justice Services.
 (B)ExtensionThe Office of Justice Services may extend the 60-day period required under subparagraph (A) for completion of a background request for not more than an additional 30 days upon written notice to the Indian tribe that states the reason for the extension.
 (d)Law enforcement and judicial trainingSection 4218(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2451(b)) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
 (e)Public safety and community policing grantsSection 1701(j) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(j)) is amended—
 (1)in paragraph (1), by striking any fiscal year and inserting each fiscal year; and (2)in paragraph (4), by striking 2011 through 2015 and inserting 2018 through 2022.
 102.Amendment to add EOD authoritySection 4 of the Indian Law Enforcement Reform Act (25 U.S.C. 2803) is amended— (1)in the matter preceding paragraph (1), by striking The Secretary and inserting
					
 (a)The Secretary; and (2)by adding after subsection (a), the following:
					
 (b)(1)In addition to the activities described in subsection (a), the Secretary may authorize employees of the Bureau with law enforcement responsibilities to execute an emergency civil order of detention (referred to in this section as an EOD), or take an individual into protective custody for emergency mental health purposes, and transport that individual to an appropriate mental health facility, when—
 (A)requested to do so by a tribal court of competent civil jurisdiction pursuant to an EOD (when that court has determined the individual likely poses serious harm to himself or herself or others, and to the extent that the individual can be detained in a mental health treatment facility); or
 (B)in the absence of an EOD, an employee who is authorized by State or tribal law to take an individual into protective custody for emergency mental health purposes reasonably believes that an individual is mentally ill, alcohol-dependent, or drug-dependent to such a degree that immediate emergency action is necessary due to the likelihood of serious harm to that individual or others.
 (2)In carrying out this subsection, Bureau employees with law enforcement responsibilities— (A)shall take or cause such individual to be taken into custody and immediately transport that individual to the nearest mental health facility, either within or outside of Indian country, for an initial assessment or other appropriate treatment; and
 (B)will be given the full coverage and protection of chapter 171 of title 28, United States Code (commonly known as the ‘Federal Tort Claims Act’) and any other Federal tort liability statute, both within and outside of Indian country.
 (3)The Office of Justice Services of the Bureau of Indian Affairs and the United States Indian Police Academy shall establish appropriate standards regarding experience, mental health and disability education, and other relevant qualifications for Bureau employees who are law enforcement personnel implementing this subsection.
 (4)Not later than 180 days after the date of enactment of this subsection, the Bureau shall enter into agreements with State and tribal mental health officials that outline the process for carrying out an EOD or taking an individual into protective custody in a case in which Bureau law enforcement provides the primary law enforcement to a Tribe.
 (5)There is authorized to be appropriated $1,500,000 to the Office of Justice Services of the Bureau of Indian Affairs to implement this subsection, which shall remain available until expended..
				103.Persons involuntarily committed
 (a)Eligibility for treatmentPersons ordered involuntarily committed by an Indian Tribe shall be eligible to receive treatment from hospitals, clinics, and outpatient mental health treatment providers located within the same State or States as the Indian Tribe which committed them on the same basis as all other residents of the State.
 (b)Accepting committed individualsNot later than 6 months after the date of enactment of this section, any State that accepts funds made available under section 1901 of the Social Security Act (42 U.S.C. 1396–1) shall develop procedures to accept individuals who have been ordered involuntarily committed under tribal jurisdiction at State-funded or managed hospitals, clinics, and outpatient mental health treatment providers and give full faith and credit to orders of Tribal courts ordering individuals committed.
 (c)MemorandaNot later than 1 year after the date of enactment of this Act, States accepting funds described in subsection (b), Indian Tribes, and, where relevant, Bureau of Indian Affairs law enforcement, shall enter into memoranda of agreement to carry out this section.
 (d)Incarcerated individualsNotwithstanding subsection (a), in keeping with the Act of August 5, 1954 (42 U.S.C. 2001 et seq.) (commonly referred to as the Transfer Act), the Indian Health Service shall be responsible for the medical care and treatment of all Indians detained or incarcerated in a Bureau of Indian Affairs or tribal detention or correctional center. Care shall be provided to those individuals without regard to the individual's normal domicile.
 104.Tribal law enforcement OfficersThe Indian Law Enforcement Reform Act (25 U.S.C. 2801 et seq.) is amended by inserting after section 4 the following:
				
					4A.Tribal law enforcement officers
 (a)Notwithstanding any other provision of Federal law, law enforcement officers of any Indian Tribe that has contracted or compacted any or all Federal law enforcement functions through the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) shall have the authority to enforce Federal law within the area under the Tribe’s jurisdiction, if—
 (1)the tribal officers involved have— (A)completed training that is comparable to that of an employee of the Office of Justice Services of the Bureau of Indian Affairs who is providing the same services in Indian country, as determined by the Director of the Office of Justice Services of the Bureau of Indian Affairs or the Director's designee;
 (B)passed an adjudicated background investigation equivalent to that of an employee of the Office of Justice Services of the Bureau of Indian Affairs who is providing the same services in Indian country; and
 (C)received a certification from the Office of Justice Services of the Bureau of Indian Affairs, as described in subsection (c); and
 (2)the Tribe has adopted policies and procedures that meet or exceed those of the Office of Justice Services of the Bureau of Indian Affairs for the same program, service, function, or activity.
 (b)While acting under the authority granted by the Secretary through an Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) contract or compact, a tribal law enforcement officer shall be deemed to be a Federal law enforcement officer for the purposes of—
 (1)sections 111 and 1114 of title 18, United States Code; (2)consideration as an eligible officer under subchapter III of chapter 81 of title 5, United States Code; and
 (3)chapter 171 of title 28, United States Code (commonly known as the ‘Federal Tort Claims Act’). (c)(1)Not later than 12 months after the date of enactment of this section, the Secretary shall develop procedures for the credentialing of tribal officers under this section, independent of section 5, to provide confirmation that tribal officers meet minimum certification standards and training requirements for Indian Country Peace Officers, as proscribed by the Secretary.
 (2)Tribal law enforcement officers who choose to attend a State or other equivalent training program approved by the Director of the Office of Justice Services of the Bureau of Indian Affairs, or the Director's designee, rather than attend the Indian Police Academy, shall be required to attend the IPA Bridge Program, or an equivalent program, prior to receiving a certification under this subsection..
 105.Oversight, coordination, and accountabilityThe Attorney General, acting through the Deputy Attorney General, shall coordinate and provide oversight for all Department of Justice activities, responsibilities, functions, and programs to ensure a coordinated approach for public safety in Indian communities, accountability, and compliance with Federal law, including—
 (1)the timely submission of reports to Congress; (2)robust training, as required under Federal law and as needed or requested by Indian tribes or Federal and State officials relating to—
 (A)public safety in Indian communities; and (B)training outcomes demonstrating a better understanding of public safety approaches in Indian communities;
 (3)the updating and improvements to United States attorney operational plans; (4)comprehensive evaluation and analysis of data, including approaches to collecting better data, relating to public safety in Indian communities; and
 (5)other duties or responsibilities as needed to improve public safety in Indian communities. 106.Integration and coordination of programs (a)In general (1)ConsultationNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior, the Secretary of Health and Human Services, and the Attorney General shall consult with Indian tribes regarding—
 (A)the feasibility and effectiveness of the establishment of base funding for, and the integration and consolidation of, Federal law enforcement, public safety, and substance abuse and mental health programs designed to support Indian tribal communities, for the purposes of coordinating the programs, reducing administrative costs, and improving services for Indian tribes, individual Indians, and Indian communities;
 (B)the use of a single application and reporting system for the consolidated approach described in subparagraph (A);
 (C)the application of chapter 75 of title 31, United States Code (commonly known as the “Single Audit Act”) to the consolidated approach described in subparagraph (A);
 (D)the processes for, and approaches for addressing delays in, interagency transfer of funds for the consolidated approach described in subparagraph (A);
 (E)the method for Federal oversight for the consolidated approach described in subparagraph (A); and
 (F)any legal or administrative barriers to the implementation of the consolidated approach described in subparagraph (A).
 (2)ResponsibilitiesAs part of the consultation described in paragraph (1), each applicable unit of the Department of the Interior, the Department of Health and Human Services, and the Department of Justice shall identify—
 (A)each program under the jurisdiction of that unit that is designed to support Indian tribal communities; and
 (B)the regulations governing each program described in subparagraph (A).
 (3)Submission of planNot later than 2 years after the date of enactment of this Act, the Secretary of the Interior, the Secretary of Health and Human Services, and the Attorney General shall jointly submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, and the Committee on the Judiciary of the House of Representatives a plan that includes—
 (A)the findings of the consultation described in paragraph (1); (B)the programs identified in accordance with paragraph (2); and
 (C)any legal or administrative barriers to the implementation of the consolidated approach described in paragraph (1)(A).
 (b)Program evaluationNot later than 18 months after the date of enactment of this Act, the Attorney General shall conduct an evaluation of and submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report on—
 (1)law enforcement grants and other resources made available to State, local, and tribal governments under current requirements encouraging intergovernmental cooperation;
 (2)benefits of, barriers to, and the need for intergovernmental cooperation between State, local, and tribal governments; and
 (3)recommendations, if any, for incentivizing intergovernmental cooperation, including any legislation or regulations needed to achieve those incentives.
					(c)Interagency coordination and cooperation
					(1)Memorandum of agreement
 (A)In generalNot later than 18 months after the date of enactment of this Act, the Attorney General, acting through the Bureau of Prisons, the Secretary of the Interior, acting through the Office of Justice Services, Bureau of Indian Affairs, and the Secretary of Health and Human Services shall enter into a Memorandum of Agreement to cooperate, confer, transfer funds, share resources and, as permitted by law, information on matters relating to the detention of Indian inmates, the reduction of recidivism (including through substance abuse treatment and mental and health care services), and the lease or loan of facilities, technical assistance, training, and equipment.
 (B)Strategies and best practicesNot later than 2 years after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, the Secretary of Health and Human Services, and, as appropriate, the Administrative Office of the United States Courts shall enter into a Memorandum of Agreement to develop, share, and implement effective strategies, best practices, and resources, and transfer funds, to improve the re-entry of Indian inmates into Indian communities after incarceration.
 (2)RequirementsNot later than 1 year after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, and the Secretary of Health and Human Services shall—
 (A)consult with and solicit comments from entities as described in section 4205(c) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411(c)); and
 (B)submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report regarding any legal or regulatory impediments to carrying out subparagraphs (A) and (B) of paragraph (1).
 (3)ReportNot later than 4 years after the date of enactment of this Act, the Attorney General, the Secretary of the Interior, and the Secretary of Health and Human Services shall submit to the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report regarding the implementation of the Memoranda of Agreement under subparagraphs (A) and (B) of paragraph (1).
					107.Data sharing with Indian tribes
 (a)Information sharing with Indian tribesSection 534(d) of title 28, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)in the matter preceding subparagraph (A) (as so redesignated), by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (3)by adding at the end the following:  (2)Tribal access programOut of any funds available and not otherwise obligated, the Attorney General shall establish and carry out a tribal access program to enhance the ability of tribal governments to access, enter information into, and obtain information from, Federal criminal information databases as authorized under this section.
 (3)Information sharingTo the extent otherwise permitted by law, any report issued as a result of the analysis of information entered into Federal criminal information databases or obtained from Federal criminal databases, including for the purpose of conducting background checks, shall be shared with Indian tribes of jurisdiction..
 (b)Access to national criminal information databasesSection 233(b) of the Tribal Law and Order Act of 2010 (34 U.S.C. 41107; Public Law 111–211) is amended by striking paragraph (1) and inserting the following:
					
 (1)In generalThe Attorney General shall ensure that— (A)tribal law enforcement officials that meet applicable Federal or State requirements be permitted access to national crime information databases;
 (B)technical assistance and training to Bureau of Indian Affairs and tribal law enforcement officials is provided to gain access and input ability to use the National Criminal Information Center and other national crime information databases pursuant to section 534 of title 28, United States Code; and
 (C)the Federal Bureau of Investigation coordinates with the Office of Justice Services, Bureau of Indian Affairs, to ensure Indian tribal law enforcement agencies are assigned appropriate credentials or ORI numbers for uniform crime reporting purposes..
 (c)Bureau of Justice statisticsSection 302(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10132(d)) is amended—
 (1)by striking the subsection designation and all that follows through To ensure in paragraph (1) and inserting the following:  (d)Justice statistical collection, analysis, and dissemination (1)In generalTo ensure; 
 (2)in paragraph (1)— (A)in subparagraph (E), by striking and at the end;
 (B)in subparagraph (F), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
							
 (G)confer and cooperate with the Bureau of Indian Affairs as needed to carry out the purposes of this part, including by entering into cooperative resource and data sharing agreements in conformity with all laws and regulations applicable to the disclosure and use of data.; and
 (3)in paragraph (2)— (A)by striking The Director and inserting the following:
							
 (A)In generalThe Director; and (B)by adding at the end the following:
							
 (B)Information sharing requirementAnalysis of the information collected under subparagraph (A) shall be shared with the Indian tribe that provided the information that was collected..
 (d)Reports to tribesSection 10(b) of the Indian Law Enforcement Reform Act (25 U.S.C. 2809(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; and
 (B)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (3)in the matter preceding subparagraph (A) (as so redesignated), by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (4)by adding at the end the following:  (2)ConsultationNot later than 1 year after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2018, and every 5 years thereafter, the Attorney General shall consult with Indian tribes, including appropriate tribal justice officials, regarding—
 (A)the annual reports described in paragraph (1) to improve the data collected, the information reported, and the reporting system; and
 (B)improvements to the processes for the satisfaction of the requirements for coordination described in paragraphs (1) and (3) of subsection (a), or to the reporting requirements under paragraph (1)..
 (e)Enhanced ability of tribal governments To use Federal criminal information databasesThe Attorney General is authorized to use any balances remaining for the account under the heading Violence against women prevention and prosecution programs under the heading State and Local Law Enforcement Activities Office on Violence Against Women of the Department of Justice from appropriations for full fiscal years prior to the date of enactment of this Act for tracking violence against Indian women, as authorized by section 905(b) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20903), to enhance the ability of tribal government entities to access, enter information into, and obtain information from, Federal criminal information databases, as authorized by section 534 of title 28, United States Code. Some or all of such balances may be transferred, at the discretion of the Attorney General, to the account under the heading Justice Information Sharing Technology under the heading General Administration of the Department of Justice for the tribal access program for national crime information in furtherance of the objectives described in the previous sentence.
				108.Judicial administration in Indian country
 (a)Bureau of prisons tribal prisoner programSection 234(c) of the Tribal Law and Order Act of 2010 (25 U.S.C. 1302 note; Public Law 111–211) is amended—
 (1)in paragraph (5), by striking 3 years after the date of establishment of the pilot program and inserting 5 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2018; (2)by redesignating paragraph (6) as paragraph (7);
 (3)by inserting after paragraph (5) the following:  (6)ConsultationNot later than 1 year after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2018, the Director of the Bureau of Prisons and the Director of the Office of Justice Services of the Bureau of Indian Affairs shall coordinate and consult with Indian tribes to develop improvements in implementing the pilot program, including intergovernmental communication, training, processes, and other subject matters as appropriate.; and
 (4)in paragraph (7) (as redesignated), by striking paragraph shall expire—on the date that is 4 years after the date on which the program is established and inserting subsection—
						
 (A)shall expire, with respect to any new requests for confinement, on the date that is 9 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2018; and
 (B)may be temporarily extended for offenders who have been confined through the program under this subsection before the expiration date described in subparagraph (B) and whose underlying tribal conviction has not yet expired, except in no case shall such extension exceed the maximum period of time authorized under tribal law, pursuant to section 202 of Public Law 90–284 (25 U.S.C. 1302) (commonly known as the Indian Civil Rights Act of 1968)..
 (b)Consultation for juvenile justice reformSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) is amended by adding at the end the following:
					
 (g)Consultation for juvenile justice reformNot later than 1 year after date of enactment of this subsection, the Director of the Bureau of Indian Affairs, the Director of the Bureau of Prisons, the Director of the Indian Health Service, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, and the Administrator of the Substance Abuse and Mental Health Services Administration shall consult with Indian tribes regarding Indian juvenile justice and incarceration, including—
 (1)the potential for using Bureau of Indian Affairs or tribal juvenile facilities for the incarceration of Indian youth in the Federal system as alternative locations closer to the communities of the Indian youth;
 (2)improving community-based options for the services needed and available for Indian youth in Federal incarceration;
 (3)barriers to the use of— (A)alternatives to incarceration; or
 (B)cross-agency services for Indian youth in incarceration; and (4)the application of the Federal sentencing guidelines to Indian youth..
 109.Federal noticeSection 10 of the Indian Law Enforcement Reform Act (25 U.S.C. 2809) is amended by adding at the end the following:
				
 (d)Federal noticeOn conviction in any district court of the United States of an enrolled member of a federally recognized Indian tribe, the Office of the United States Attorney for the district in which the member was convicted may provide to the appropriate tribal justice official notice of the conviction and any other pertinent information otherwise permitted by law..
			110.Detention facilities
 (a)Indian Law Enforcement Reform ActSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) (as amended by section 108(b)) is amended by adding at the end the following:
					
 (h)Alternatives to detentionIn carrying out the responsibilities of the Secretary under this Act or title II of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1301 et seq.), the Secretary shall authorize an Indian tribe carrying out a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.), on request of the Indian tribe, to use any available detention funding from the contract or compact for such appropriate alternatives to detention to which the Indian tribe and Secretary, acting through the Director of the Office of Justice Services, mutually agree..
 (b)Indian Tribal Justice ActSection 103 of the Indian Tribal Justice Act (25 U.S.C. 3613) is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)Alternatives to detentionIn carrying out the responsibilities of the Secretary under this Act or title II of Public Law 90–284 (commonly known as the Indian Civil Rights Act of 1968) (25 U.S.C. 1301 et seq.), the Secretary shall authorize an Indian tribe carrying out a contract or compact pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304 et seq.), on request of the Indian tribe, to use any available detention funding from the contract or compact for such appropriate alternatives to detention to which the Indian tribe and Secretary, acting through the Director of the Office of Justice Services, mutually agree..
 (c)Juvenile detention centersSection 4220(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2453(b)) is amended by striking 2011 through 2015 each place it appears and inserting 2018 through 2022.
 (d)Payments for incarceration on tribal landSection 20109(a) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12109) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
				111.Reauthorization for tribal courts training
 (a)Tribal justice systemsSection 201 of the Indian Tribal Justice Act (25 U.S.C. 3621) is amended by striking 2011 through 2015 each place it appears and inserting 2018 through 2022. (b)Technical and legal assistance (1)Authorization of appropriationsSection 107 of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3666) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
 (2)GrantsSection 201(d) of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3681(d)) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
 112.Public defendersThe Indian Law Enforcement Reform Act is amended by inserting after section 13 (25 U.S.C. 2810) the following:
				
					13A.Tribal coordinators
						(a)Appointment
 (1)In generalThe Federal Public Defender for each district that includes Indian country shall appoint not less than 1 assistant Federal Public Defender to serve as a tribal coordinator for the district.
 (2)Sense of CongressIt is the sense of Congress that in appointing tribal coordinators under paragraph (1), the Federal Public Defender should consult with tribal justice officials from each Indian tribe that would be affected by the appointment.
							(b)Duties
 (1)In generalThe duties of a tribal coordinator shall include the following: (A)Developing working relationships and maintaining communication with tribal leaders and tribal community, including the interchange and understanding of cultural issues that may impact the effective assistance of counsel.
 (B)Providing technical assistance and training regarding criminal defense techniques and strategies, forensics, and reentry programs and strategies for responding to crimes occurring in Indian country.
 (2)Sense of CongressIt is the sense of Congress that— (A)in evaluating the performance of tribal coordinators, and as part of the staffing formulas for Federal Defenders, the Administrative Office of the United States Courts should take into consideration the multiple duties of tribal coordinators described in paragraph (1); and
 (B)the Director of the Administrative Office of the United States Courts and the Attorney General should work together to ensure that each district that includes Indian country has sufficient resources to provide adequate representation..
 113.Offenses in Indian country: trespass on Indian landSection 1165 of title 18, United States Code, is amended— (1)in the section heading, by striking Hunting, trapping, or fishing and inserting Criminal trespass;
 (2)by inserting (referred to in this section as tribal land) after for Indian use; (3)by striking Whoever, without lawful authority and inserting the following:
					
 (a)Hunting, trapping, or fishing on Indian landWhoever, without lawful authority; and (4)by adding at the end the following:
					
						(b)Violation of tribal exclusion order
 (1)Definition of exclusion orderIn this subsection, the term exclusion order means an order issued in a proceeding by a court of an Indian tribe that temporarily or permanently excludes a person from tribal land because of a conviction under the criminal laws of the tribal government—
 (A)for a violent crime (as defined under applicable tribal law); or
 (B)for the sale or distribution of controlled substances. (2)Violation describedIt shall be unlawful for any person to knowingly violate the terms of an exclusion order that was issued by a court of an Indian tribe in accordance with paragraph (4).
 (3)PenaltyAny person who violates paragraph (2) shall be fined up to $5,000 or imprisoned for up to 1 year, or both.
 (4)RequirementsThe violation described in paragraph (2) applies only to an exclusion order— (A)for which—
 (i)the respondent was served with, or had actual notice of, the underlying complaint; and (ii)the underlying complaint included—
 (I)a plain statement of facts that, if true, would provide the basis for the issuance of an exclusion order against the respondent;
 (II)the date, time, and place for a hearing on the complaint; and (III)a statement informing the respondent that if the respondent fails to appear at the hearing on the complaint, an order may issue, the violation of which may result in—
 (aa)criminal prosecution under Federal law; and (bb)the imposition of a fine or imprisonment, or both;
 (B)for which a hearing on the underlying complaint sufficient to protect the right of the respondent to due process was held on the record, at which the respondent was provided an opportunity to be heard and present testimony of witnesses and other evidence as to why the order should not issue;
 (C)that— (i)temporarily or permanently excludes the respondent from tribal land under the jurisdiction of the applicable Indian tribe; and
 (ii)includes a statement that a violation of the order may result in— (I)criminal prosecution under Federal law; and
 (II)the imposition of a fine or imprisonment, or both; and (D)with which the respondent was served or of which the respondent had actual notice..
				114.Resources for public safety in Indian communities; drug trafficking prevention
				(a)Shadow wolves
 (1)In generalThere is established within the Bureau of Immigration and Customs Enforcement of the Department of Homeland Security a division to be known as the Shadow Wolves Division.
 (2)DutiesThe Shadow Wolves Division shall— (A)carry out such duties as are assigned by the Director of the Bureau of Immigration and Customs Enforcement; and
 (B)in carrying out those duties, coordinate with the Bureau of Indian Affairs and other applicable Federal agencies and State and tribal governments.
 (b)Reauthorization of funding To combat illegal narcotics traffickingSection 4216 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2442) is amended by striking 2011 through 2015 each place it appears and inserting 2018 through 2022.
 (c)Maintenance of Certain Indian Reservation RoadsThe Commissioner of U.S. Customs and Border Protection may transfer funds to the Director of the Bureau of Indian Affairs to maintain or repair roads under the jurisdiction of the Director, on the condition that the Commissioner and the Director mutually agree that the primary user of the subject road is U.S. Customs and Border Protection.
				115.Substance abuse prevention tribal action plans
 (a)Inter-Departmental memorandum of agreementSection 4205(a) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411(a)) is amended—
 (1)in the matter preceding paragraph (1), by inserting the Secretary of Agriculture, the Secretary of Housing and Urban Development, after the Attorney General,; (2)in paragraph (2)(A), by inserting the Department of Agriculture, the Department of Housing and Urban Development, after Services Administration,;
 (3)in paragraph (5), by inserting the Department of Agriculture, the Department of Housing and Urban Development, after Services Administration,; and (4)in paragraph (7) by inserting the Secretary of Agriculture, the Secretary of Housing and Urban Development, after the Attorney General,.
 (b)Reauthorization of tribal action plans fundsSection 4206(d)(2) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412(d)(2)) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
 (c)Grants for training, education, and prevention programsSection 4206(f)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412(f)(3)) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
 116.Office of Justice Services spending reportSection 3(c)(16)(C) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(c)(16)(C)) is amended by inserting health care, behavioral health, and tele-health needs at tribal jails, after court facilities,.
 117.Trafficking Victims ProtectionSection 107(f)(3) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(f)(3)) is amended by adding at the end the following:
				
 (C)ReportFor each grant awarded under this subsection, the Secretary of Health and Human Services and the Attorney General, in consultation with the Secretary of Labor, shall submit to Congress a report that lists—
 (i)the total number of entities that received a grant under this subsection that directly serve or are Indian tribal governments or tribal organizations; and
 (ii)the total number of health care providers and other related providers that participated in training supported by the pilot program who are employees of the Indian Health Service..
			118.Reporting on Indian victims of trafficking
 (a)In generalThe Director of the Office on Violence Against Women, the Director of the Office for Victims of Crime, and the Administrator of the Office of Juvenile Justice and Delinquency Prevention shall each require each grantee to report—
 (1)the number of human trafficking victims, as appropriate, served with grant funding; and
 (2)as appropriate and in the aggregate, whether the victims were members of an Indian tribe. (b)Exceptions; respecting victim privacy (1)Rule of constructionNothing in this section shall be construed to require an individual victim seeking services from a grantee described in subsection (a) to report the individual's Native American status or any other personally identifiable information the individual wishes to remain confidential.
 (2)Prohibition on denial of serviceA grantee described in subsection (a) may not deny services to a victim on the basis that the victim declines to provide information on the victim's Native American status or any other personally identifiable information the victim wishes to remain confidential.
 (c)ReportNot later than January 1 of each year, the Attorney General shall submit to Congress a report on the data collected in accordance with subsection (a).
				IIImproving justice for Indian youth
 201.Federal jurisdiction over Indian juvenilesSection 5032 of title 18, United States Code, is amended— (1)in the first undesignated paragraph—
 (A)in paragraph (1), by inserting or Indian tribe after court of a State; and (B)in paragraph (2), by inserting or Indian tribe after the State;
 (2)in the second undesignated paragraph— (A)in the first sentence, by inserting or Indian tribe after such State; and
 (B)by adding at the end the following: In this section, the term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130).;
 (3)in the third undesignated paragraph, in the first sentence, by inserting or Indian tribe after State; and (4)in the fourth undesignated paragraph, in the first sentence—
 (A)by inserting or Indian tribal after State; and (B)by inserting , or of a representative of an Indian tribe of which the juvenile is a member, after counsel.
					202.Reauthorization of tribal youth programs
 (a)Summer youth programsSection 4212(a)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2432(a)(3)) is amended by striking 2011 through 2015 and inserting 2018 through 2022.
 (b)Emergency sheltersSection 4213(e) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2433(e)) is amended, in paragraphs (1) and (2), by striking 2011 through 2015 each place it appears and inserting 2018 through 2022.
 203.Assistance for Indian tribes relating to juvenile crimeThe Indian Law Enforcement Reform Act (25 U.S.C. 2801 et seq.) is amended by adding at the end the following:
				
					18.Assistance for Indian tribes relating to juvenile crime
 (a)ActivitiesNot later than 1 year after the date of enactment of this section, the Secretary shall coordinate with the Secretary of Health and Human Services, the Attorney General, and the Administrator of the Office of Juvenile Justice and Delinquency Prevention within the Department of Justice (referred to in this section as the Administrator)—
 (1)to assist Indian tribal governments in addressing juvenile offenses and crime through technical assistance, research, training, evaluation, and the dissemination of information on effective, evidence-based, and promising programs and practices for combating juvenile delinquency;
 (2)to conduct consultation, not less frequently than biannually, with Indian tribes regarding— (A)strengthening the government-to-government relationship between the Federal Government and Indian tribes relating to juvenile justice issues;
 (B)improving juvenile delinquency programs, services, and activities affecting Indian youth and Indian tribes;
 (C)improving coordination among Federal departments and agencies to reduce juvenile offenses, delinquency, and recidivism;
 (D)the means by which traditional or cultural tribal programs may serve or be developed as promising or evidence-based programs;
 (E)a process and means of submitting to the Attorney General and the Secretary an analysis and evaluation of the effectiveness of the programs and activities carried out for juvenile justice systems in which Indian youth are involved, including a survey of tribal needs; and
 (F)any other matters relating to improving juvenile justice for Indian youth; (3)to develop a means for collecting data on the number of offenses committed by Indian youth in Federal, State, and tribal jurisdictions, including information regarding—
 (A)the offenses (including status offenses), charges, disposition, and case outcomes for each Indian youth;
 (B)whether the Indian youth was held in pre-adjudication detention; (C)whether the Indian youth was removed from home, and for which offenses;
 (D)whether the Indian youth was at any point placed in secure confinement; and (E)an assessment of the degree to which the notice of removal for status offenses was provided under section 102(a) of the Act of November 8, 1978 (Public Law 95–608);
 (4)to develop a process for informing Indian tribal governments when a juvenile member of that Indian tribe comes in contact with the juvenile justice system of the Federal, State, or other unit of local government and for facilitating intervention by, the provision of services by, or coordination with, such Indian tribe for any Indian juvenile member of that Indian tribe or other local Indian tribes;
 (5)to facilitate the incorporation of tribal cultural or traditional practices designed to reduce delinquency among Indian youth into Federal, State, or other unit of local government juvenile justice systems or programs;
 (6)to develop or incorporate in existing programs partnerships among State educational agencies, local educational agencies, and Bureau-funded schools (as defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)); and
 (7)to conduct research and evaluate— (A)the number of Indian juveniles who, prior to placement in the juvenile justice system, were under the care or custody of a State or tribal child welfare system and the number of Indian juveniles who are unable to return to their family after completing their disposition in the juvenile justice system and who remain wards of the State or Indian tribe;
 (B)the extent to which State and tribal juvenile justice systems and child welfare systems are coordinating systems and treatment for the juveniles referred to in subparagraph (A);
 (C)the types of post-placement services used; (D)the frequency of case plan reviews for juveniles referred to in subparagraph (A) and the extent to which these case plans identify and address permanency and placement barriers and treatment plans;
 (E)services, treatment, and aftercare placement of Indian juveniles who were under the care of the State or tribal child protection system before their placement in the juvenile justice system;
 (F)the frequency, seriousness, and incidence of drug use by Indian youth in schools and tribal communities;
 (G)in consultation and coordination with Indian tribes— (i)the structure and needs of tribal juvenile justice systems;
 (ii)the characteristics and outcomes for youth in tribal juvenile systems; and (iii)recommendations for improving tribal juvenile justice systems; and
 (H)educational program offerings for incarcerated Indian juveniles, the educational attainment of incarcerated Indian juveniles, and potential links to recidivism among previously incarcerated Indian juveniles and delayed educational opportunities while incarcerated.
 (b)Consultation policyNot later than 1 year after the date of enactment of this section, the Attorney General and the Administrator shall issue a tribal consultation policy for the Office of Juvenile Justice and Delinquency Prevention to govern the consultation by the Office to be conducted under subsection (a).
 (c)ActionNot later than 3 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2018, the Administrator shall implement the improvements, processes, and other activities under paragraphs (3), (4), (5), and (6) of subsection (a).
 (d)ReportNot later than 3 years after the date of enactment of the Tribal Law and Order Reauthorization and Amendments Act of 2018, the Administrator shall submit to the Committee on Indian Affairs of the Senate and the Committee on Education and the Workforce of the House of Representatives a report that summarizes the results of the consultation activities described in subsection (a)(2) and consultation policy described in subsection (b), recommendations, if any, for ensuring the implementation of paragraphs (3), (4), (5), and (6) of subsection (a), and any recommendations of the Coordinating Council on Juvenile Justice and Delinquency Prevention regarding improving resource and service delivery to Indian tribal communities..
 204.Coordinating Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11116) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by inserting the Director of the Indian Health Service, after the Secretary of Health and Human Services,; and (ii)by striking Commissioner of Immigration and Naturalization and inserting Assistant Secretary for Immigration and Customs Enforcement, the Secretary of the Interior, the Assistant Secretary for Indian Affairs; and
 (B)in paragraph (2)(A), by striking United States and inserting Federal Government; and (2)in subsection (c)(1)—
 (A)in the first sentence, by inserting , tribal, after State; and (B)in the second sentence, by inserting tribal, before and local.
 205.Grants for delinquency prevention programsSection 504 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11313) is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking tribe and inserting tribes; and (2)in subsection (d)(4), by striking 2011 through 2015 and inserting 2018 through 2022.December 13, 2018Reported with an amendment